Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,032,831. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 10, 18, and 25; U.S. Patent No. 11,032,831 discloses:  a first interface configured to: output a first downlink control information (DCI) message for a user equipment (UE) scheduling a downlink data message and indicating a first feedback transmission opportunity (TxOP) for a hybrid automatic repeat request (HARQ) process for the downlink data message (claim 23:  a first interface configured to: obtain a first downlink control information (DCI) message scheduling a downlink data message, wherein the first DCI message indicates a first feedback transmission opportunity (TxOP) for a hybrid automatic repeat request (HARQ) process for the downlink data message); and a processing system configured to: determine an active time for the UE to monitor a downlink control channel based at least in part on a round-trip time (RTT) timer and a retransmission timer, wherein the RTT timer is activated based at least in part on an end of the first feedback TxOP (claim 23:  activate a round-trip time (RTT) timer corresponding to the HARQ process subsequent to the first feedback TxOP for the downlink data message and based at least in part on an end of the first feedback TxOP), the first interface further configured to: output a second DCI message for the UE indicating a second feedback TxOP for the HARQ process for the downlink data message subsequent to the first feedback TxOP, and the processing system further configured to: further determine the active time for the UE to monitor the downlink control channel based at least in part on the RTT timer and the retransmission timer, wherein the RTT timer is reactivated based at least in part on an end of the second feedback TxOP (claim 23:  obtain a second DCI message indicating a second feedback TxOP for the HARQ process for the downlink data message subsequent to the first feedback TxOP, and the processing system further configured to: reactivate the RTT timer corresponding to the HARQ process subsequent to the second feedback TxOP for the downlink data message and based at least in part on an end of the second feedback TxOP) (claim 25:  identify a first expiration of the RTT timer based at least in part on activating the RTT timer; activate a retransmission timer based at least in part on the first expiration of the RTT timer, wherein the processing system operates in the active state of the DRX mode based at least in part on the activated retransmission timer; identify a second expiration of the RTT timer based at least in part on reactivating the RTT timer; and reactivate the retransmission timer based at least in part on the second expiration of the RTT timer, wherein the processing system operates in the active state of the DRX mode based at least in part on the reactivated retransmission timer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2020/0106569); Tsai discloses signaling with respect to HARQ-ACK TxOP where the message is not detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466